DETAILED ACTION
The amendment to Application Ser. No. 16/604,924 filed on February 12, 2021, has been entered. Claims 15 and 16 are cancelled. Claims 1-6, 10, 13, 14 and 17-22 are currently amended. Claims 1-14 and 17-22 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The amendment to Claims 2, 4, 5, 19, 21 and 22 has overcome the objection to the claims for minor informalities set forth in the Non-Final Office Action mailed December 4, 2020. Outstanding minor informalities are addressed by the Examiner’s Amendment set forth below.

The amendment to Claims 1, 3-6, 10, 13, 14, 17, 18 and 20-22 has overcome the rejection of Claims 1-14 and 17-22 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention set forth in the Non-Final Office Action mailed 

The amendment to Claim 17 has overcome the rejection of Claim 17 under 35 U.S.C. 112(a) as failing to comply with the written description requirement set forth in the Non-Final Office Action mailed December 4, 2020. The rejection of Claim 17 under 35 U.S.C. 112(a) is hereby withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Dimitri Kirimis (Reg. #71,487) on April 9, 2021, in an email sent to the Examiner.

Please amend the claims as follows:

1. (Currently Amended) A method for scheduling instances to be run in two or more logical servers of a data centre, where each instance belongs to a class of instances, where each class of instances is associated with a required service level objective (SLO) the method comprising:
receiving, from the two or more logical servers of the data centre, current information about a SLO of instances assigned to the two or more logical servers; 

identifying one of said two or more logical servers based on the determined margins of the instances assigned to the two or more logical servers 
sorting, for at least one class of instances, the instances assigned to the identified logical server according to the determined margins 
sending, to the identified logical server, an instruction to pre-empt an instance that has a margin that is larger than any other margin of the sorted instances;
among the sorted instances, determining for the at least one class of instances, an instance that has a margin that is smaller than any other margin of the sorted instances; 
determining whether resources available in the identified logical server are sufficient for the instance that has the margin that is smaller than any other margin of the sorted instances; [[and]]
when the resources available in the identified logical server are sufficient[[,]] for the instance that has the margin that is smaller than any other margin of the sorted instances:
sending, to the identified logical server, an instruction to allocate resources in the identified logical server for scheduling the instance that has [[a]] the margin that is smaller than any other margin of the sorted instances; and 
the margin that is smaller than any other margin of the sorted instances[[,]]: 
reiterating previous actions of the sending the instruction to pre-empt the instance that has a margin that is larger than any other margin of the sorted instances, the determining to enable sending an instruction to allocate resources in the identified logical server for scheduling of the instance that has [[a]] the margin that is smaller than any other margin of the sorted instances.

2. (Previously Presented) The method according to claim 1, wherein sending the instruction to pre-empt the instance that has a margin that is larger than any other margin of the sorted instances comprises sending the instruction to pre-empt an instance for which the identified logical server has allocated resources.

3. (Previously Presented) The method according to claim 1, wherein sending the instruction to pre-empt the instance that has a margin that is larger than any other margin of the sorted instances further comprises placing the instance that has a margin that is larger than any other margin of the sorted instances in a queue of instance requests waiting for resource allocation.

4. (Previously Presented) The method according to claim 1, wherein the resources available in the identified logical server comprise resources other than the resources which already have been allocated to instances in the identified logical server.

5. (Currently Amended) The method according to claim 1, wherein the sorting also comprises sorting instances belonging to a superior class and an inferior class of instances in addition to sorting according to the determined margins an instance that has a margin that is larger than any other margin of the sorted instances further comprises sending the instruction to pre-empt an instance belonging to the superior class when the instance that has [[a]] the margin that is larger than any other margin of the sorted instances belongs to the superior class.

6. (Previously Presented) The method according to claim 1, wherein the respective required SLO further comprises a safety offset SLO, whereby a risk of violation of the respective required SLO is decreased.

7. (Previously Presented) The method according to claim 1, wherein a SLO of an instance comprises a time duration since a last time resources were allocated for the instance.

8. (Previously Presented) The method according to claim 1, wherein a SLO of an instance comprises a time duration, at the end of which the instance will not fulfil the SLO.

9. (Previously Presented) The method according to claim 1, wherein a SLO of an instance comprises an availability of the instance.

10. (Previously Presented) The method according to claim 9, wherein the availability of the instance comprises a duration during which the instance has been running in the identified logical server divided by a difference between a current time, if the instance is still running, or a time at which the instance was released, and a time at which a request for scheduling thereof was received by a scheduler.

11. (Previously Presented) The method according to claim 1, wherein a SLO of an instance comprises use of processor cycles.

12. (Previously Presented) The method according to claim 1, where the method is triggered by any one of: receipt of a request for scheduling of an instance belonging to a class of instances, a receipt of information that an instance assigned to one of the two or more logical servers is released, a periodical trigger, or that at least a required SLO of a pre-empted instance is about to be violated.

13. (Previously Presented) The method according to claim 1, further comprising sending to the two or more logical servers of the data centre, a request for the current information about the SLO of the instances assigned to the two or more logical servers.



15-16. (Cancelled)

17. (Currently Amended) A resource manager for scheduling instances to be run in two or more logical servers of a data centre associated with the resource manager, where each instance belongs to a class of instances, where each class of instances is associated with a required service level objective (SLO), the resource manager comprising:
a processor, and
a set of memory devices, wherein the set of memory device store instructions that when executed by the processor cause the resource manager to:
receive, from the two or more logical servers of the data centre, current information about the SLO of instances assigned to the two or more logical servers; 
determine, for each instance of the instances assigned to the two or more logical servers, a margin between the current information about the SLO and the respective required SLO;
identify one of the two or more logical servers based on the determined margins of the instances assigned to the two or more logical servers; 
sort, for at least one class of instances, the instances assigned to the identified logical server according the to the determined margins 
, to the identified logical server, an instruction to pre-empt an instance that has a margin that is larger than any other margin of the sorted instances;
among the sorted instances, determine, for the at least one class of instances, 
determine whether resources available in the identified logical server are sufficient for the instance that has the margin that is smaller than any other margin of the sorted instances;
when the resources available in the identified logical server are sufficient[[,]] for the instance that has the margin that is smaller than any other margin of the sorted instances: 
send to the identified logical server an instruction to allocate resources in the identified logical server for scheduling the instance that has a margin that is smaller than any other margin of the sorted instances; and
when the resources available in the identified logical server are not sufficient for the instance that has a margin that is smaller than any other margin of the sorted instances[[,]]: 
reiterate previous actions of sending the instruction to pre-empt the instance that has a margin that is larger than any other margin of the sorted instances, the determining to enable sending an instruction to allocate resources in the identified logical server for scheduling of the instance that has [[a]] the margin that is smaller than any other margin of the sorted instances.

18. (Currently Amended)  A non-transitory machine-readable storage medium that provides instructions that, if executed by a processor, will cause said processor to perform operations for scheduling instances to be run in two or more logical servers of a datacenter, where each instance belongs to a class of instances, where each class of instances is associated with a required service level objective (SLO), wherein the operations comprise:
receiving, from the two or more logical servers of the datacenter, current information about a SLO of  instances assigned to the two or more logical servers;
determining, for each instance of the instances assigned to the two or more logical servers, a margin between the current information about the SLO and the respective required SLO;
identifying one of the two or more logical servers based on the determined margins of the instances assigned to the two or more logical servers 
sorting, for at least one class of instances, the instances assigned to the identified logical server according to the determined margin;

among the sorted instances, determining for the at least one class of instances, an instance that has a margin that is smaller than any other margin of the sorted instances;
determining whether resources available in the identified logical server are sufficient for the instance that has the margin that is smaller than any other margin of the sorted instances; [[and]]
when the resources available in the identifier logical server are sufficient[[,]] for the instance that has the margin that is smaller than any other margin of the sorted instances:
sending to the identified logical server an instruction to allocate resources in the identified logical server for scheduling the instance that has [[a]] the margin that is smaller than any other margin of the sorted instances; and
when the resources available in the identified logical server are not sufficient for the instance that has a margin that is smaller than any other margin of the sorted instances[[,]]:
reiterating previous actions of the sending the instruction to pre-empt the instance that has a margin that is larger than any other margin of the sorted instances, the determining to enable sending an instruction to allocate resources in the the margin that is smaller than any other margin of the sorted instances.
 
19. (Currently Amended) The non-transitory machine-readable storage medium according to claim 18, wherein sending the instruction to pre-empt the instance that has a margin that is larger than any other margin of the sorted instances comprises sending the instruction to pre-empt an instance for which the identified logical server has allocated resources.

20. (Currently Amended) The non-transitory machine-readable storage medium according to claim 18, wherein sending the instruction to pre-empt the instance that has a margin that is larger than any other margin of the sorted instances further comprises placing the instance that has a margin that is larger than any other margin of the sorted instances in a queue of instance requests waiting for resource allocation.

21. (Currently Amended) The non-transitory machine-readable storage medium according to claim 18, wherein the resources available in the identified logical server comprise resources other than resources which already have been allocated to instances in the identified logical server.

22. (Currently Amended) The non-transitory machine-readable storage medium according to claim 18, wherein the sorting also comprises sorting instances belonging to a superior class and an inferior class of instances in addition to sorting according to the an instance that has a margin that is larger than any other margin of the sorted instances further comprises sending the instruction to pre-empt an instance belonging to the superior class when the instance that has a margin that is larger than any other margin of the sorted instances belongs to the superior class.

Allowable Subject Matter
Claims 1-14 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: upon further consideration and review, the prior art of record fails to anticipate or render obvious the claimed invention. While the prior art generally discloses systems and methods for scheduling VMs for execution based on an SLA-aware priority (see Sukwong et al., “SageShift: Managing SLAs for Highly Consolidated Cloud”), the cited prior art, alone or in combination, does not teach or reasonably suggest in combination with the other claim limitations, determining a margin between the current SLO and the required SLO for each instance assigned to two or more logical servers in a data center, identifying one of the logical servers based on the determined margins, sorting at least one class of instances assigned to the identified logical server based on the determined margins, pre-empting an instance that has the largest margin of the sorted instances, determining the instance that has the smallest margin of the sorted instances, and determining whether sufficient resources are available in the identified logical server for the instance that has the smallest margin as recited in the following limitations of independent Claim 1 (and the substantially similar limitations of Claims 17 and 18:

“determining, for each instance of the instances assigned to the two or more logical servers, a margin between the current information about the SLO and the respective required SLO;
identifying one of said two or more logical servers based on the determined margins of the instances assigned to the two or more logical servers;
sorting, for at least one class of instances, the instances assigned to the identified logical server according to the determined margins;
sending, to the identified logical server, an instruction to pre-empt an instance that has a margin that is larger than any other margin of the sorted instances;
among the sorted instances, determining for the at least one class of instances, an instance that has a margin that is smaller than any other margin of the sorted instances; 
determining whether resources available in the identified logical server are sufficient for the instance that has the margin that is smaller than any other margin of the sorted instances;”

Dependent Claims 2-14 and 19-22 are allowable by virtue of their dependency upon allowable Independent Claims 1 and 18, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449